DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (2012/0174629) in view of Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286).  Leber discloses a process for preparing a non-doped quartz glass body comprising providing a silicon dioxide granulate, making a glass melt from the silicon dioxide granulate in an oven, and making the non-doped quartz glass body from the glass melt ([0050], claim 1), wherein the oven comprises a hanging crucible ([0045], figures 1). However, Leber doesn’t offer specifics regarding the size and BET surface area of the silicon dioxide granulate. Trommer discloses a similar process for preparation of a quartz glass body comprising providing a silicon dioxide granulate ([0052], [0056], [0057], [0086]), making a glass melt out of the silicon dioxide granulate in an oven ([0021], [0093]), and making a quartz body from the glass melt ([0073], figure 1). Trommer further teaches the silicon dioxide granulate comprises a mean particle size in the range of 1 µm to 100 µm, which overlaps with the claimed range of 50-500 µm ([0068]). Although Trommer employed doped silicon dioxide granulate, it would have been obvious to one of ordinary skill in the art at the time of the invention to have non-doped silicon dioxide granulates having a similar particle size in the process of Leber, .
Trommer also teaches the silicon dioxide granulates have large specific surface area, but doesn’t specify a BET surface area ([0058]). Trommer also suggests providing a silicon dioxide granulate by producing amorphous silicon dioxide particles by flame hydrolysis ([0086]) or CVD ([0014]), which suggests pyrogenic silica dioxide. Hünermann teaches a similar process of producing silicon dioxide granulates comprising producing silicon dioxide particles by flame hydrolysis and agglomerating the particles into granulates having a BET surface area of 50 m2/g ([0053], [0055]).  Hünermann teaches such granulates allows for the production of quartz glass that is free of bubbles and has high purity ([0020], [0036], [0038]), as well as allow for easier melting of the granulate ([0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a silicon dioxide granulates processed in a similar manner and having a similar BET surface areas in the process of Leber, as it provides for easier melting and producing quartz glass having high purity and are bubble free.  
Furthermore, Leber appears to suggest the oven comprises a hanging crucible in figure 1, wherein the crucible comprises tungsten ([0044]).  Antczak teaches a similar method for producing quartz glass body comprising feeding a silica granulate, melting the granulate in an oven and making a quartz glass body from the melt (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum (col. 3 lines 15-25), which is a refractory metal, and since the metal is shaped into a crucible, it is thus considered a 
Regarding claim 23, Leber teaches the crucible comprises a nozzle ([0046]).
Regarding claim 24, Leber teaches the melting energy is from a resistance heater ([0044]), which naturally works to transfer heat energy to the silicon dioxide granulate via the wall of the melting crucible.
Regarding claim 25, Leber teaches the oven further comprises a gas chamber that employs hydrogen gas ([0045]).
Regarding claim 28, Trommer teaches the silicon dioxide powder is produced from SiCl4, a silicon halide ([0086]).
Regarding claim 29, Hünermann teaches the silicon dioxide granulates have a bulk density in the range of 0.8-1.1g/cm3 ([0034]), which falls within the claimed range of 0.5-1.2 g/cm3.
Regarding claim 30, Leber teaches producing a glass cylinder by drawing a glass strand from nozzles of the crucible. However, Leber doesn’t specify a hollow body. Trommer teaches an alternative embodiment comprising drawing a tubular glass strand from a nozzle of the crucible, from which a hollow body with at least one opening is made out of the quartz glass body ([0098]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have produced a hollow glass body as a known alternative to the glass body of Leber, as Trommer teaches . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (2012/0174629), in view of Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), Antczak et al. (3,764,286) and Teaford (3,359,098).  Leber discloses a process for preparing a non-doped quartz glass body comprising providing a silicon dioxide granulate, making a glass melt from the silicon dioxide granulate in an oven, and making the non-doped quartz glass body from the glass melt ([0050], claim 1), wherein the oven comprises a hanging crucible ([0045], figures 1). However, Leber doesn’t offer specifics regarding the size and BET surface area of the silicon dioxide granulate. Trommer discloses a similar process for preparation of a quartz glass body comprising providing a silicon dioxide granulate ([0052], [0056], [0057], [0086]), making a glass melt out of the silicon dioxide granulate in an oven ([0021], [0093]), and making a quartz body from the glass melt ([0073], figure 1). Trommer further teaches the silicon dioxide granulate comprises a mean particle size in the range of 1 µm to 100 µm, which overlaps with the claimed range of 50-500 µm ([0068]). Although Trommer employed doped silicon dioxide granulate, it would have been obvious to one of ordinary skill in the art at the time of the invention to have non-doped silicon dioxide granulates having a similar particle size in the process of Leber, with a reasonable expectation of success as both teaches similar processes for melting and obtaining a quartz glass body.
Trommer also teaches the silicon dioxide granulates have large specific surface area, but doesn’t specify a BET surface area ([0058]). Trommer also suggests providing 2/g ([0053], [0055]).  Hünermann teaches such granulates allows for the production of quartz glass that is free of bubbles and has high purity ([0020], [0036], [0038]), as well as allow for easier melting of the granulate ([0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a silicon dioxide granulates processed in a similar manner and having a similar BET surface areas in the process of Leber, as it provides for easier melting and producing quartz glass having high purity and are bubble free.  
Furthermore, Leber appears to suggest the oven comprises a hanging crucible in figure 1, wherein the crucible comprises tungsten ([0093]).  Antczak teaches a similar method for producing quartz glass body comprising feeding a silica granulate, melting the granulate in an oven and making a quartz glass body from the melt (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum (col. 3 lines 15-25), which is a refractory metal, and since the metal is shaped into a crucible, it is thus considered a sintered metal.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected tungsten crucible of Leber to be of a sintered metal as Antczak teaches tungsten is a refractory metal, similarly used for a crucible for melting silicon dioxide granulates.
Leber, Trommer and Antczak teaches a crucible made of tungsten, but doesn’t specify the density.  Teaford teaches refractory metal, such as tungsten, has been used for it excellent retention of mechanical and chemical properties at high temperatures (col. 1 lines 19-26). Teaford refractory metal powders are pressed into shapes and sintered (col. 1 lines 28-32). Teaford further teaches shaping tungsten metal powder into a desired shaped and sintered to a desired density, as high as 90 percent and higher of the theoretical density of pure tungsten metal, resulting in a body of great strength (col. 2 lines 28-47).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for sinter metal with a density of 90% or more of the theoretical density, so to ensure a crucible of high strength. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (2012/0174629), Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286) as applied to claim 19 above, and further in view of Hussain (WO 88/03914). Hünermann teaches taking the silicon dioxide granulates and crushing them so as to produce a higher bulk density ([0055]-[0056]), which help facilitate melting to quartz glass ([0034]-[0035]).  However, it is not specified what the BET surface area is reduced to. Hussain teaches a method for producing a quartz glass body comprising melting silicon dioxide granulates (page 1 lines 1-6).  Hussain teaches forming silicon dioxide particles from flame hydrolysis and converting the particles in to a granulate having a lower surface area suitable for melting (page 5 lines 23-30, page 7 lines 26-), wherein final BET surface area is less than 3m2/g (page 4 lines 22-24), which is less than 20 m2/g.  Hussain teaches creating lower surface area granulates facilitates melting and provides for granulates that minimizes .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (2012/0174629), Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286) as applied to claim 19 above, and further in view of Mangold et al. (2003/0185739).  Trommer teaches providing the silicon dioxide granulate comprises providing silicon dioxide powder made by the process of flame hydrolysis, wherein the silicon dioxide powder has a size in the nanoscale ([0086]) and the silicon dioxide granulate has a size in the micron scale ([0068]), making the granulate larger than the powder. However, Trommer fails to specify a BET surface area and bulk density of the powder. Hünermann similarly teaches producing silicon dioxide powder by the process of flame hydrolysis for the producing of silicon dioxide granulates, wherein the powder has BET surface area of 50 m2/g ([0053]), but doesn’t specify a bulk density of the silica powder.  Mangold silicon dioxide powder produce by the process of flame hydrolysis having a low BET surface area, such as 55 m2/g, which falls within the claimed range of 20-60m2/g can expect to have a bulk density of 73 g/l (0.073 g/cm3), which falls within the claimed range of 0.01-0.3 g/cm3 ([0034], table 3, example 1).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar bulk density for the silica particles of Trommer and Hünermann, as both similarly teaches . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (2012/0174629), Trommer et al. (2011/0183138), Hünermann (DE 102010008162, as provided for by applicant), and Antczak et al. (3,764,286), and Mangold et al. (2003/0185739) as applied to claim 26 above, and further in view of Oswald et al. (6,679,945).  Mangold doesn’t specify the tamped density of the silicon dioxide powder.  Oswald similarly teaches a process for producing silicon dioxide powder by the process of flame hydrolysis, wherein the powder comprises a BET surface area of 30-60 m2/g, similar to the claimed range.  Oswald further teaches such powder has a tamped density of 100-160 g/l, or 0.1-0.16 g/cm3 (abstract, col. 2 lines 3-7).  Accordingly, it would be obvious to one of ordinary skill in the art at the time of the invention to expect the powder also have a tamped density in the range of 0.1-0.16 g/cm3 since the silicon dioxide powder of Trommer, Hünermann, and Mangold is produce by flame hydrolysis and have a similar BET surface area.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 24, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 35, 36, and 39-42 of copending Application No. 16/062,387 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Copending application 16/062,387 recites a crucible for melting, but fails to recite an oven or a hanging sintered crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum (col. 3 lines 15-25), which makes the crucible a hanging sinter crucible, as tungsten and/or molybdenum metal are shaped into a crucible and used as a vessel. Such a configuration allows for direct heating of the crucible with heating elements for the melting of the granulate, while providing a protective atmosphere around the crucible.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have to have provided for an oven and hanging sinter crucible comprising tungsten and/or molybdenum metal in the copending application 16/062,387, as Antczak teaches such .
This is a provisional nonstatutory double patenting rejection.
Claims 19-20, and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21, and 24-30 of copending Application No. 16/062,290 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Copending application 16/062,290 recites a hanging crucible for melting, but fails to recite a hanging sinter crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum (col. 3 lines 15-25), which makes the crucible a hanging sinter crucible, as tungsten and/or molybdenum metal are shaped into a crucible and used as a vessel. Such a configuration allows for direct heating of the crucible with heating elements for the melting of the granulate, while providing a protective atmosphere around the crucible.  Accordingly, it would have been .
This is a provisional nonstatutory double patenting rejection.
Claims 19-20, and 24-29 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 28, 32, and 33-37 of copending Application No. 16/062,348 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Copending application 16/062,348 recites a crucible for melting, but fails to recite an oven or a hanging sinter crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum (col. 3 lines 15-25), which makes the crucible a hanging sinter crucible, as tungsten and/or molybdenum metal are .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 24, 28, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23-25 of copending Application No. 16/062,303 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane.  Copending application 16/062,303 recites a crucible for melting, but fails to recite an oven or a hanging sinter crucible. Antczak teaches a method for producing a quartz glass body comprising providing a silica granulate, melting the granulate in an oven (col. 2 lines 55-79), wherein the oven comprises a hanging crucible (fig. 1). Antczak further specifies the crucible comprises tungsten and/or molybdenum (col. 3 lines 15-25), which makes the crucible a hanging .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 23-24, and 27-29 of copending Application No. 16/062,685 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a total metal content, tamped density, residual moisture content, and particle size distribution.  Copending application 16/062,685 recites a crucible for melting, but fails to recite an oven or a hanging crucible. Antczak teaches a method for producing a quartz glass .
This is a provisional nonstatutory double patenting rejection.
Claims 19, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-30, 36-37, and 39-41 of copending Application No. 16/061,558 in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the granulate is provided for from silica powder prepared from silicon halides, alkoxides or siloxane and having a similar BET surface area, bulk density, carbon content, chlorine content, aluminum content, a .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 20, 22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7-14 of U.S. Patent No. 10,730,780 in view of Antczak et al. (3,764,286).  Both recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, and forming a quartz glass body such as a hollow body, wherein the .
Claims 19, 22, and 23-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 19, 22-30  of copending Application No. 16/061,585 in view of Antczak et al. (3,764,286) and Antczak et al. (6,422,861).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate in a crucible by transferring heat through the wall of the crucible, .
This is a provisional nonstatutory double patenting rejection.
Claims 19, 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 10,618,833 in view of Antczak et al. (3,764,286).  Both recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, .
Claims 19, 22, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8-15 of copending Application No. 16/984,379  in view of Antczak et al. (3,764,286).  Both pending applications recite a method for producing a quartz glass body comprising providing a silicon granulate, the granulate having similar BET surface area, particle size, bulk density, carbon content, aluminum content, and tamped density, melting the granulate .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, filed August 2, 2021, with respect to the rejection(s) of claim(s) 19 and 21 under Trommer, Huenermann, and Antczak and Teaford have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741